Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendment filed on 12/16/2020.
Claims 1-2 and 4-7 are amended by the Applicants.
Claims 3 cancelled by the Applicants.
Claims 8-9 added by the Applicants.
Claims 1-2 and 4-9 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 02/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 16/405,110 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with David Spalding [78,126] on 02/04/2021. Examiner’s amendment is necessitated to overcome the rejection and further clarify the claimed invention. 
In the claims:
Please amend/cancel claims 1 and 9 as follows.
1. (Currently amended) A computer-implemented method for replaying operations in a graphical user interface (GUI) comprising:
acquiring, by one or more processors, an operation record created during a recording process, the operating record including operation information related to a widget in the GUI recorded during the recording process and a first unique identification (UID) of the widget;
generating for at least one widget of a plurality of widgets in the GUI, by the one or more processors, a UID corresponding to the at least one widget of the plurality of widgets, wherein the UID is based on a call stack for creating the at least one widget of the plurality of widgets, the call stack including an argument and a return address;
determining from the generated at least one UID corresponding to the at least one widget of the plurality of widgets, by the one or more processors, a widget in the plurality of widgets in the GUI having a second UID, wherein the second UID is the same as the first UID; and
replaying the operations by executing, by the one or more processors, an operation on the widget according to the operation information related to the widget, wherein the operation information related to the widget comprises an operation type on the widget and parameters related to the operation.9. (Currently amended) A computer-implemented method for recording an operation on a widget in a graphical user interface (GUI), comprising:
acquiring, by one or more processors, a call stack for creating the widget, wherein the call stack is acquired in response to creation of the widget in the GUI; 

subscribing, by the one or more processors, events of the widget;
acquiring, by the one or more processors, operation information related to the widget, wherein the operation information includes an event of the widget; and 
saving, by the one or more processors, the operation information related to the widget and the UID of the widget are in operation record in a storage device, wherein the operation information related to the widget comprises an operation type on the widget and parameters related to the operation.
--END--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 The invention generally relates to the field of graphical user interfaces for replaying the operations on widgets in a graphical user interface. The method/system includes in part the following steps “…generating for at least one widget of a plurality of widgets in the GUI, by the one or more processors, a UID corresponding to the at least one widget of the plurality of widgets, wherein the UID is based on a call stack for creating the at least one widget of the plurality of widgets, the call stack including an argument and a return address; determining from the generated at least one UID corresponding to the at least one widget of the plurality of widgets, by the one or more processors, a widget in the plurality of widgets in the GUI having a second UID, wherein the second UID is the same as the first UID; and replaying the operations by executing, by the one or more processors, an operation on the widget according to the operation information related to the widget, wherein the operation information related to the widget comprises an operation type on the widget and parameters related to the operation” as cited in claim 1 and “…generating, by the one or more processors, a unique identification (UID) of the widget based on the acquired call stack, wherein the call stack includes an argument and a return address;  subscribing, by the one or more processors, events of the widget; acquiring, by the one or more processors, operation information related to the widget, wherein the operation information includes an event of the widget; and  saving, by the one or more processors, the operation information related to the widget and the UID of the widget are in operation record in a storage device, wherein the operation information related to the widget comprises an operation type on the widget and parameters related to the operation” as cited in claim 9.
 The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related cited arts:


Reid et al. discloses e a scheme for systematically testing the operation of a graphical user interface. The scheme provides a capability for generating event logs, which are recordings of a user session with the interface. These logs can be annotated with assertion statements, comparing 

Ganov et al. discloses a novel GUI testing framework based on symbolic execution. Barad addresses uniformly event-flow as well as data-flow in GUI applications: generating tests in the form of event sequences and data inputs. We generate test cases as chains of event listener method invocations and map these chains to event sequences that force the execution of those invocations. Since listeners for some events in the GUI are not present, this approach prunes significant regions of the event input space. We introduce symbolic widgets as a higher level of abstraction, which enables symbolic execution of GUI applications. We obtain data inputs through executing symbolically the generated test cases (chains of event listener method invocations). Barad generates significantly fewer tests compared to traditional GUI testing techniques, while improving branch and statement coverage.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.


/Satish Rampuria/Primary Examiner, Art Unit 2193